UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 04-1748



RECARDO W. EVANS,

                                              Plaintiff - Appellant,

          versus


JOHN E. POTTER, Postmaster General,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Richard D. Bennett, District Judge. (CA-
02-4043-RDB)


Submitted:   April 29, 2005                   Decided:   May 12, 2005


Before WILLIAMS and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Ralph T. Byrd, Laytonsville, Maryland, for Appellant. Allen F.
Loucks, United States Attorney, Kristine L. Sendek-Smith, Assistant
United States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Recardo W. Evans appeals the district court’s orders

granting Defendant’s motion for summary judgment in this action

alleging disability discrimination under the Rehabilitation Act of

1973 and denying Evans’ motion for reconsideration.                We have

reviewed the record and find no reversible error.         Accordingly, we

affirm for the reasons stated by the district court.         See Evans v.

Potter, No. CA-02-4043-RDB (D. Md. Sept. 9, 2003, and May 7, 2004).

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                  - 2 -